                     IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF KANSAS



UNITED STATES OF AMERICA,
            Plaintiff,

      vs.                                              No. 11-10146-JTM

JIMMY A. BARNES,
            Defendant.




                            MEMORANDUM AND ORDER


      Defendant Jimmy Barnes was convicted of two firearms charges in 2011, and

sentenced to 180 months imprisonment. The matter is before the court on Barnes’s motion

to vacate his sentence under 28 U.S.C. § 2255. (Dkt. 54). Barnes generally argues that the

terms “possession” and “drug trafficking offense” as used in 18 U.S.C. § 922(g)(1) and

924 (c) are unconstitutionally vague, and that the court should have applied a different

construction of “constructive possession.” For the reasons provided herein, the court

finds that it lacks jurisdiction to address defendant’s claims, and the motion is

accordingly dismissed.

      On November 21, 2011, defendant Jimmy Barnes entered into a Plea Agreement

under which he pled guilty to two counts contained in the Indictment— possession of a

short-barreled shotgun, in violation of 18 U.S.C. §§ 924(c)(1)(A) and (c)(1)(B)(i)), and

possession of a firearm by a prohibited person, in violation of 18 U.S.C. §§ 922(g)(1) and
924(a)(2). (Dkt. 36). Barnes expressly agreed to “knowingly committing the offenses, and

to being guilty of the offenses.” (Id. ¶ 1). The Agreement specifically identifies the

modified shotgun by model, and acknowledges Barnes’ prior felony conviction. He

further agreed that he possessed the shotgun to aid in his drug trafficking in

methamphetamine. The defendant’s plea was free, voluntary, and made with a full

understanding of all matters related thereto. (Dkt. 35, ¶ 23). The Presentence

Investigation Report (Dkt. 44, at 26-27) accurately calculated Barnes’s term of

imprisonment.

        Pursuant to 28 U.S.C. § 2255(f)(1), the defendant was obliged to bring any claim

for collateral relief within one year of when the February 2, 2012 judgment became final.

A judgment is final when “the availability of appeal exhausted, and the time for a petition

for certiorari elapsed or a petition for certiorari finally denied.” Griffith v. Kentucky, 479

U.S. 314, 321 n.6 (1987). Under Fed.R.Crim.P. 4(b)(1)(A), the judgment in the present

action became final 14 days after it was entered, since the defendant filed no timely

appeal. The defendant’s motion filed over five years after the judgment became final is

plainly untimely.1




1 None of the alternative limitations provisions in Section 2255(f) is applicable. No unconstitutional
government action thwarted a timely motion, the Supreme Court has not adopted any new rule of
constitutional law made retroactive to cases on collateral review, and no new, previously-unavailable facts
have been discovered. The defendant presents a purely legal argument of statutory construction, an
argument which under Section 2255 became untimely after 2013.
                                                    2
       Additionally, the defendant’s current collateral claims are barred by the provisions

of the Plea Agreement, in which he knowingly and voluntarily waived any such collateral

attack. The court’s review of both the Plea Agreement and the Petition to Enter a Plea of

Guilty (Dkt. 35, 36) establish that the defendant knowingly and voluntarily waived his

rights to both direct appeal and any collateral challenge. (Dkt. 36). None of the potential

exceptions to enforcement of that waiver is applicable here, as the court sentenced Barnes

to charges explicitly advanced in the Indictment, the present motion falls within the scope

of the defendant’s knowing and voluntary waiver, and no miscarriage of justice arises

from enforcement of the agreement. See United States v. Hahn, 359 F.3d 1315, 1325 (10th

Cir. 2004). The sentence imposed was reasonable under the circumstances of the case, and

within the range that defendant recognized in the Agreement as potentially applicable.

       Accordingly, the court finds that the defendant’s Motion should be dismissed, and

that no certificate of appealability should issue under 28 U.S.C. § 2253(c)(1)(B). Barnes has

failed make any substantial showing of the denial of a constitutional right, or that

reasonable jurists would differ as to the legality of the firearms statutes. See Slack v.

McDaniel, 529 U.S. 473, 484 (2000). The knowing and voluntary nature of the defendant’s

Plea Agreement and its waiver of collateral relief, as well as the untimeliness of the

present motion, conclusively establish that the defendant-petitioner is not entitled to the

relief sought.

       Finally, the court grants defendant’s Motion for Leave to Proceed In Forma

Pauperis (Dkt. 56). His request (Dkt. 55) for leave to supplement his original Motion to

                                             3
Vacate is denied as moot, as defendant has already submitted his Supplement (Dkt. 58),

and the court has taken that submission into account in the present Order.

      IT IS ACCORDINGLY ORDERED this day of July, 2019, that the defendant’s

Motion to Vacate (Dkt. 54) is dismissed, his Motion to Supplement (Dkt. 55) is denied as

moot, and his Motion for Leave to Proceed In Forma Pauperis (Dkt. 56) is granted.




                                        s/ J. Thomas Marten
                                        J. Thomas Marten, Judge




                                           4
